Citation Nr: 0425603	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to service-connected residuals of right 
mandible fracture due to head injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran testified at a central office hearing in February 
2004 before the undersigned Veterans Law Judge.  The 
transcript of such hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During active service in 1975, the veteran was involved in a 
truck accident in which he sustained a head injury and 
fracture to his right mandible.  In an April 1977 rating 
decision, the RO granted service connection for residuals of 
a fracture to the right mandible due to a head injury and 
assigned a noncompensable disability rating, effective from 
August 1976.

In October 1986, the veteran was involved in another car 
accident that resulted in bilateral mandibular body 
fractures.  He was hospitalized at the VA hospital in Memphis 
and related hospital records are associated with the claims 
file.  

In 1999, the veteran began to notice symptoms such as 
tremors, speech disturbances and rigidity; he was 
subsequently diagnosed with Parkinson's disease.  According 
to VA treatment records, the veteran reported having no 
family history of Parkinson's disease.  He now asserts that 
his currently diagnosed Parkinson's disease is related to his 
in-service head injury.  

In June 2000, the veteran underwent a general VA examination 
in connection with an unrelated pension claim.  The veteran's 
history of car accidents and mandibular fractures were noted, 
as well as a history of cocaine use.  A magnetic resonance 
imaging (MRI) scan of the brain was within normal limits, 
thereby ruling out a stroke secondary to cocaine use.

The veteran reportedly was involved in another car accident 
in December 2000.  He stated that it was a minor accident and 
that he was not seriously injured.

In October 2001, the veteran underwent a VA neurological 
examination.  Diagnosis was Parkinson's disease, and memory 
and other mild cognitive deficits consistent with a history 
of head injury.  In discussing the possible origin of the 
veteran's Parkinson's disease, the examiner stated that the 
relationship between Parkinson's disease and a prior history 
of head trauma could not be conclusively proven, although he 
conceded that repeated head injuries could cause a 
parkinsonian syndrome.  

In July 2003, evidence was submitted regarding medical 
restrictions on the veteran's employment due to Parkinson's 
disease.  During his personal hearing in February 2004, the 
veteran submitted additional evidence from a Neuro-Radiology 
treatise.  There is no indication that the veteran waived his 
right to have this evidence considered by the agency of 
original jurisdiction in the first instance.  See 38 C.F.R. 
§ 20.1304 (2003).  

Also during his February 2004 hearing, it was learned that 
the veteran underwent two MRI studies of the brain at the VA 
medical facility in Memphis; one in 1999 and the second in 
April 2003.  The veteran also testified that he had received 
treatment for Parkinson's disease from a private physician.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain names and addresses of all medical 
providers who have treated him for 
Parkinson's disease since the initial 
diagnosis in 1999.  After securing any 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims folder. 

2.  The RO should contact the VA medical 
facility in Memphis and request all 
medical records from 1999 to the present 
that are not already associated with the 
claims folder, including all MRI reports 
pertinent to the brain.  

3.  The claims folder should be returned 
to the examiner who performed the October 
2001 VA examination in order to provide 
an opinion as to whether Parkinson's 
disease is related to the veteran's in 
service head injury and/or right mandible 
fracture, expressing such opinion in 
terms of whether the disability is more 
likely, less likely, or at least as 
likely as not to be related to service or 
service-connected disability.  Any 
opinions should be reconciled with the 
service medical records, the VA 
examination report dated in June 2000, 
medical treatise evidence of record, and 
the October 1986 VA hospital report.  

4.  Thereafter, the RO should re-
adjudicate this claim taking into 
consideration any additional evidence, 
including evidence newly obtained by the 
Board during the personal hearing 
(medical treatise evidence).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




